Opinion issued December 22, 2005 
              















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01054-CR
____________

 JULIA LORAINE DODD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 976576




MEMORANDUM  OPINION 

               Appellant, Julia Loraine Dodd pleaded guilty to the offense of possession
of a controlled substance.   In accordance with her plea bargain agreement with the
State, the trial court deferred adjudication of appellant’s guilt and placed her on
community supervision.  Appellant did not appeal that judgment. 
               The State filed a motion to adjudicate guilt on April 15, 2005.  On October
18, 2005, the trial court granted the State’s motion to dismiss the motion to
adjudicate, and entered an order styled “second amended conditions of community
supervision” modifying appellant’s conditions of community supervision.  On
October 31, 2005, appellant filed a notice of appeal from the amended order.
               A defendant may not appeal an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999, pet.
ref’d).
               We therefore dismiss this appeal for lack of jurisdiction.
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).